Citation Nr: 1619296	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-30 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of the sigmoid colon, status post resection of the large intestine, to include as due to contaminated water exposure at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for neoplasm of the kidney, status post nephrectomy, to include as due to contaminated water exposure at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to June 1986 and from June 1986 to February 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction has since been transferred to the  RO in Pittsburgh, Pennsylvania.  This case was previously before the Board in May 2015.
The Veteran was scheduled for a Board hearing in June 2014 but, for good cause, was unable to attend the June 2014 hearing and another hearing was scheduled for October 2015.  The Veteran did not appear for the October 2015 Board hearing and has not requested that another be scheduled.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2011 and February 2012 the Veteran underwent VA examinations that were to address the medical matters raised by this appeal.  The opinions obtained from those examinations were either given without benefit of a complete records review or were lacking in clear and accurate rationales.  Based on the foregoing, the Board finds that the Veteran should be afforded further examinations as the medical evidence of record is not sufficient to decide the claims.

Additionally, the record demonstrates that the Veteran served for some period of time at Camp Lejeune, but does not indicate the precise dates of such service.  As such, the AOJ should verify the dates of the Veteran's service at Camp Lejeune.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record the Veteran's complete VA treatment records from February 28, 2012 to the present.

2.  Determine the dates the Veteran served at Camp Lejeune.

3.  Then, schedule the Veteran for the appropriate VA examination.  The examiner must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's colon and renal cancer are related to military service, including conceded exposure to, and consumption of, contaminated water while stationed at Camp Lejeune.  

If the Veteran is unable to attend the examination the examiner should still provide the requested opinion.

The rationale for all requested opinions should be provided, and reference to medical literature must be included.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




